Buchanan, Ch. J.
delivered the opinion of the Court. This is clearly an undertaking to answer for the debt of another, and though, being in writing, and signed by the defendant, the statute of frauds is so far gratified; yet in the absence of any superadded consideration moving between the plaintiff and the defendant, either of forbearance or otherwise, it is nudum pactum, and void.
The declaration avers the consideration to be a preexisting debt due from Joseph Galbraith to the plaintiff and sets out no other; and the instrument of writing itself, on which the suit was brought, is, upon the face of it, a naked aijd express guarantee of that debt, without any apparent new, consideration moving between the parties to that guarantee. ,
The case of Wyman vs. Gray decided this term, (ante 409,) is decisive of this case.
JUDGMENT AEEIRMED.